Citation Nr: 1538039	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  15-08 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for right upper extremity peripheral neuropathy, including as due to exposure to Agent Orange.

2.  Entitlement to service connection for left upper extremity peripheral neuropathy, including as due to exposure to Agent Orange.

3.  Entitlement to service connection for right lower extremity peripheral neuropathy, including as due to exposure to Agent Orange.

4.  Entitlement to service connection for left lower extremity peripheral neuropathy, including as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1951 to March 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Records stored electronically on Virtual VA were also considered in the adjudication of these claims.

The issue of service connection for bilateral lower extremity peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Peripheral neuropathy of either the right or left upper extremity is not shown at any time during the period of this claim.

CONCLUSION OF LAW

The criteria are not met for service connection for bilateral upper extremity peripheral neuropathy.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Correspondence in October 2014 notified the Veteran of the type of evidence needed to substantiate the claim.  Although the Veteran was not notified what evidence he and VA should provide, he nevertheless provided such in formation in August 2014 correspondence that identified pertinent treatment records for peripheral neuropathy.  See Correspondence received August 27, 2014.  Thus, it appears the Veteran had actual knowledge of aspects of notice requirements that were omitted in the RO's October 2014 correspondence.  Furthermore, while Dingess notice was also not provided, such notice is only pertinent when service connection is granted.  Since the decision below denies service connection for bilateral upper extremity peripheral neuropathy, no prejudice is shown.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The RO associated the Veteran's available service treatment records, service personnel records, and post-service treatment records, including private treatment records, with the claims file.  Statements and testimony from the Veteran were also considered.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  No examination was conducted in connection with the claim for bilateral upper extremity peripheral neuropathy as one is not necessary.  The medical and lay evidence does not indicate that the claimed disability was shown in service.  More importantly, there is no evidence of a current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  A remand for an opinion is not necessary to decide these claims.  See 38 C.F.R. § 3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran was also provided an opportunity to testify at a video conference Board hearing in July 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the Board hearing, the issues on appeal were identified.  Additionally, information was solicited regarding the onset and duration of his claimed disabilities, including any in-service incidents.  The hearing also addressed evidence such as treatment records that could support the claim.  Overall, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were met.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Legal Criteria and Analysis

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision with respect to the matters decided herein, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  See McClain v. Nicholson, supra, Romanowsky v. Shinseki, supra. 

A threshold factor in establishing service connection is the existence of a current disability.  Id.

The Veteran offered oral testimony and a written statement that he was diagnosed with peripheral neuropathy in 2003.  See page 5 of Hearing Testimony and Correspondence received August 27, 2014.  

Although the medical records do reflect evidence of peripheral neuropathy, it is only shown to be present in the lower extremities and not the upper extremities.  See page 48 of Medical Treatment Record - Government (MTR - GT) received June 8, 2005; page 13 of CAPRI records received in VBMS November 10, 2014; and pages 23 and 24 of CAPRI records in Virtual VA.  Similarly, these records also only note complaints in the lower extremities.

The Board has considered the Veteran's contentions and acknowledges that laypersons, such as the Veteran, are sometimes competent to provide diagnoses or opinions on certain medical questions.  However, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of neurological testing.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Consequently, the Veteran's believe he had peripheral neuropathy in the upper extremities is not competent evidence, particularly in light of medical evidence to the contrary.

Consideration has been given to the Veteran's assertion that he was exposed to herbicide agents (Agent Orange) during trip to Vietnam, and that he should thereby enjoy the presumption of service connection established under 38 C.F.R. §§  3.307 and 3.309(e).  However, in the absence of evidence of a present disability manifested by peripheral neuropathy in the right or left upper extremity, the question of exposure is essentially a moot point.  It is based on the lack of competent evidence of a current diagnosis of peripheral neuropathy in the right or left upper extremity that the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for bilateral upper extremity peripheral neuropathy is not warranted.


ORDER

Service connection for bilateral upper extremity peripheral neuropathy is denied.


REMAND

In light of the Veteran's contentions and evidence of the claimed disability, namely bilateral lower extremity peripheral neuropathy, the Board finds additional development of these claims is required.

The Veteran provided oral testimony and written statements to the effect that as a flight engineer he frequently flew into Vietnam with occasional overnight stays, in addition to having TDYs that were in Vietnam.  A service personnel record show he had TDYs in 1968 and 1969 but do not state when he was sent.  See page 99 of Military Personnel Record received September 29, 2014.  Another record shows he received an award for contributing materially to important missions under extremely hazardous conditions in Southeast Asia.  See Military Personnel Record received October 14, 2014.  Again, the record does not specifically identify Vietnam.  Nevertheless, the records provide enough information to trigger additional development.

Appropriate development must be taken to determine if any of the Veteran's TDYs were in Vietnam.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all available personnel records that document the Veteran's TDY assignments during the Vietnam Era and associated them with the Veteran's VBMS record.  Utilize all available resources to include the Air Force Historical Research Agency or other appropriate agencies to obtain this information.

2.  Based on the receipt of the records requested above and a total review of the record, undertake any additional development deemed necessary.

3.  Upon completion of the above, readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


